      Case 1:19-cr-00103-JLS-HKS Document 58 Filed 10/27/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,
                                                           19-CR-103-LJV-HKS
            v.
                                                          NOTICE OF MOTION
SHANE GUAY,

                  Defendant.
___________________________________

MOTION BY:                               Jeffrey T. Bagley, Assistant Federal Public Defender.

DATE, TIME & PLACE:                      Before the Honorable John L. Sinatra, Jr., United
                                         States District Judge, Robert H. Jackson United
                                         States Courthouse, 2 Niagara Square, Buffalo, New
                                         York, on the papers submitted.

SUPPORTING PAPERS:                       Affirmation of Assistant Federal Public Defender
                                         Jeffrey T. Bagley, dated October 27, 2020.

RELIEF REQUESTED:                        A 30-day adjournment of Plea Hearing.

DATED:                                   Buffalo, New York, October 27, 2020.

                                         Respectfully submitted,


                                         /s/Jeffrey T. Bagley
                                         Jeffrey T. Bagley
                                         Assistant Federal Public Defender
                                         Federal Public Defender’s Office
                                         300 Pearl Street, Suite 200
                                         Buffalo, New York 14202
                                         (716) 551-3341, (716) 551-3346 (Fax)
                                         jeffrey_bagley@fd.org
                                         Counsel for Defendant Shane Guay

TO:   Meghan A. Tokash
      Assistant United States Attorney
       Case 1:19-cr-00103-JLS-HKS Document 58 Filed 10/27/20 Page 2 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,                                         19-CR-103-LJV-HKS

               v.
                                                                    AFFIRMATION
SHANE GUAY,

                  Defendant.
___________________________________


        JEFFREY T. BAGLEY, affirms under penalty of perjury that:



        1.      I am an Assistant Federal Public Defender for the Western District of New York

and was assigned to represent the above-named defendant, Shane Guay.

        2.      Mr. Guay is scheduled to enter a plea this afternoon, October 27, 2020, at 3:00PM

before Your Honor.

        3.      Mr. Guay is currently the main caretaker for his partner, Angel Lycett, who has

stage III Non-Hodgkin’s Lymphoma.

        4.      In the event that Mr. Guay is detained after entering the plea, there will not be

anyone to fill his caretaker role.

        5.      We request a short adjournment of thirty days so that preparations can be made

for Ms. Lycett’s care and for Mr. Guay to give further consideration to the plea.

        6.      Mr. Guay and the government agree that the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial. Namely, failure

to grant an adjournment would deny counsel for the defendant the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence. We therefore request that
       Case 1:19-cr-00103-JLS-HKS Document 58 Filed 10/27/20 Page 3 of 3



the adjournment be granted and that the time be excluded under the Speedy Trial Act. See 18

U.S.C. § 3161(h)(7)(A).

       WHEREFORE, it is respectfully requested that the Court grant Mr. Guay’s motion for a

30-day adjournment of the Plea Hearing.



       DATED: Buffalo, New York, October 27, 2020.

                                            Respectfully submitted,


                                            /s/Jeffrey T. Bagley
                                            Jeffrey T. Bagley
                                            Assistant Federal Public Defender
                                            Federal Public Defender’s Office
                                            300 Pearl Street, Suite 200
                                            Buffalo, New York 14202
                                            (716) 551-3341, (716) 551-3346 (Fax)
                                            jeffrey_bagley@fd.org
                                            Counsel for Defendant Shane Guay

TO:    Meghan A. Tokash
       Assistant United States Attorney




                                               2
